—Judgment unanimously affirmed. Memorandum: The indictment and the original special information charged all the necessary elements of aggravated unlicensed use of a motor vehicle in the first degree (Vehicle and Traffic Law § 511 [3]). We find no infirmity in the prosecutor’s later amendment of the special information to conform to the holding of People v Cooper (78 NY2d 476, 483), transferring from the indictment to the special information all facts to be established through proof of the prior conviction.
Upon our review of the record, we conclude that the evidence is sufficient to support the conviction and that the conviction is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). We have examined the remaining issues raised by defendant and find them lacking in merit. (Appeal from Judgment of Yates County Court, Falvey, J. — Aggravated Unauthorized Use Motor Vehicle, 1st Degree.) Present — Denman, P. J., Green, Lawton, Callahan and Doerr, JJ.